     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Christina V. Miller, Esq.
 3   Nevada Bar No. 12448
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
     cmiller@wrightlegal.net
 6   Attorneys for Plaintiff, Wells Fargo Bank, National Association, as Trustee for the Structured
 7   Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates Series 2005-11

 8                               UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEVADA
 9
10   WELLS FARGO BANK, NATIONAL                        Case No.: 2:21-cv-00383-KJD-EJY
     ASSOCIATION, AS TRUSTEE FOR THE
11   STRUCTURED ADJUSTABLE RATE
     MORTGAGE LOAN TRUST, MORTGAGE                     STIPULATION AND ORDER TO
12   PASS-THROUGH CERTIFICATES SERIES                  EXTEND TIME PERIOD TO RESPOND
13   2005-11,                                          TO MOTIONS TO DISMISS [ECF No.
                                                       29-31]
14                        Plaintiff,
            vs.                                        [First Request]
15
     FIDELITY NATIONAL TITLE GROUP,
16
     INC.; CHICAGO TITLE INSURANCE
17   COMPANY; TICOR TITLE OF NEVADA,
     INC.; DOE INDIVIDUALS I through X; and
18   ROE CORPORATIONS XI through XX,
     inclusive,
19
20                       Defendants.

21          COMES NOW Plaintiff, Wells Fargo Bank, National Association, as Trustee for the
22   Structured Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates Series
23   2005-11 (“Wells Fargo Trustee”) and Specially-Appearing Defendant Fidelity National Title
24   Group, Inc., (“FNTG”) and Defendants Chicago Title Insurance Company (“CTIC”) and Ticor
25   Title of Nevada, Inc. (“Ticor”) (collectively, the “Defendants”), by and through their counsel of
26   record, hereby stipulate and agree as follows:
27          1.      On March 5, 2021, Wells Fargo Trustee filed its Complaint in Eighth Judicial
28   District Court, Case No. A-21-830602-C [ECF No. 1-1];




                                                Page 1 of 2
 1          2.      On March 7, 2021, CTIC filed a Petition for Removal to this Court [ECF No. 1];
 2          3.      On June 15, 2021, Defendants filed their respective Motions to Dismiss [ECF
 3   No. 29-31];
 4          4.      Wells Fargo Trustee’s deadline to respond to Defendants’ Motions to Dismiss is
 5   currently June 29, 2021;
 6          5.      Wells Fargo Trustee’s counsel is requesting a brief 14-day extension until
 7   Tuesday, July 13, 2021, to file its responses to the pending Motions to Dismiss;
 8          6.      This extension is requested to allow counsel for Wells Fargo Trustee additional
 9   time to review and respond to the points and authorities cited to in the pending Motions;
10          7.      Counsel for Defendants does not oppose the requested extension;
11          8.      This is the first request for an extension which is made in good faith and not for
12   purposes of delay.
13          IT IS SO STIPULATED.
14    DATED this 28th day of June, 2021.               DATED this 28th day of June, 2021.
15    WRIGHT, FINLAY & ZAK, LLP                        EARLY SULLIVAN WRIGHT GIZER &
                                                       McRAE LLP
16
17    /s/ Christina V. Miller                          /s/ Sophia S. Lau
      Christina V. Miller, Esq.                        Sophia S. Lau, Esq.,
18    Nevada Bar No. 12448                             Nevada Bar No. 13365
      7785 W. Sahara Ave., Suite 200                   8716 Spanish Ridge Avenue, Suite 105
19
      Las Vegas, NV 89117                              Las Vegas, Nevada 89148
20    Attorneys for Plaintiff, Wells Fargo Bank,       Attorneys for Defendants, Fidelity National
      National Association, as Trustee for the         Title Group, Inc., Chicago Title Insurance
21    Structured Adjustable Rate Mortgage Loan         Company, and Ticor Title of Nevada, Inc.
22    Trust, Mortgage Pass-Through Certificates
      Series 2005-11
23
24   IT IS SO ORDERED.
25
                        30th day of ______________,
            Dated this _____          June          2021.
26
                                                   ________________________________________
27                                                 UNITED STATES DISTRICT JUDGE
28




                                                Page 2 of 2
